Name: COMMISSION REGULATION (EC) No 276/95 of 10 February 1995 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 32/8 Official Journal of the European Communities 11 . 2. 95 COMMISSION REGULATION (EC) No 276/95 of 10 February 1995 on the supply of milk products as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 6 847 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. For lots B, C and D notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 (2) OJ No L 174, 7 . 7. 1990, p. 6. (3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . ft OJ No L 81 , 28 . 3 . 1991 , p . 108 11 . 2. 95 Official Journal of the European Communities No L 32/9 ANNEX I LOTS A, B, C, D, E and F 1 . Operation Nos ('): See Annex II 2. Programme : 1994 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 ( under I.B ( 1 )) 8 . Total quantity : 5 137 tonnes 9. Number of lots : six (see Annex II) 10. Packaging and marking f7) (8) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IA (2) (3), I.B (2) and I .B (3)) Lots A, C, D, E and F : 20-foot containers ; lot B : on pallets Language to be used for the marking : see Annex II Supplementary markings : 'Expiry date : . . (lot A) 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment (9) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 27. 3  16. 4. 1995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13 . 3 . 1995 (b) period for making the goods available at the port of shipment : 10  30. 4. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire , Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 7. 2. 1995, fixed by Commission Regulation (EC) No 188/95 (OJ No L 24, 1 . 2. 1995, p. 75) No L 32/ 10 Official Journal of the European Communities 11 . I. ?5 LOTS G, H and I 1 . Operation Nos ('): 1132/94 (lot G); 1133/94 (lot H) ; 1136/94 (lot I) 2. Programme : 1994 3. Recipient (2) : UNHCR (for the attention of Mme Seinet), Case postale 2500, CH-1211 Geneve 2 Depot (tel . (22) 739 81 37 ; fax 739 85 63) 4. Representative of the recipient :  lot G : UNHCR, av. President Mobutu, Goma (tel . (243) 124 93 97 ; telefax (871 ) 175 45 71 ; telex (563) 1754443)  lot H : UNHCR, 49 av. du Gouverneur, zone d'Ibanda, Bukavu (tel . (243) 122 13 97 ; telefax (873) 175 4443, telex (563) 1754443)  lot I : UNHCR, 1 av. du Large, 4620 Bujumbura, (tel. (257) 21 45 35/22 32 45 ; telefax 22 95 23) 5. Place or country of destination (*) : lots G and H : Zaire ; lot I : Burundi 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 630 tonnes 9 . Number of lots : three (lot G : 290 tonnes ; lot H : 240 tonnes ; lot 1 : 100 tonnes) 10 . Packaging and marking Q : see OJ No C 1 14, 29 . 4. 1991 , p . 1 (under I.B (2), IA (2) (3) and I.B (3)) Markings in French Supplementary markings : 'Date d expiration. . . 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 3  2. 4. 1995 18 . Deadline for the supply : 28 . 5. 1995 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13 . 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 4. 1995 (c) deadline for the supply : 11 . 6. 1995 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 25. Refund payable on request by the successful tenderer (4) : refund applicable on 7. 2. 1995, fixed b) Commission Regulation (EC) No 188/95 (OJ No L 24, 1 . 2. 1995, p. 75) 11 . 2. 95 Official Journal of the European Communities No L 32/11 LOTS K, L and M 1 . Operation Nos ('): 1134/94 (lot K); 1135/94 (lot L); 1137/94 (lot M) 2. Programme : 1994 3 . Recipient (2) : UNHC (for the attention of Mme Seinet), Case postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t (tel . (22) 739 81 37 ; telefax : 739 85 63) 4. Representative of the recipient :  lot K : UNHCR, BP 4405 Nouakchott (tel . (222) 25 63 27 ; telefax 256176 ; telex 5729 MTN)  lot L : UNHCR, 251 Maweni St., Dar es Salaam (tel. (255 51) 462 77 ; telefax 46276, telex 41406 HCRTAN TZ)  lot M : Croissant Rouge algerien, 15 bis bid Mohammed V, Alger (tel . (213) 264 57 27/28 ; telefax 264 97 87 ; telex 56056/66442) 5 . Place or country of destination (*) : K : Mauritania ; L : Tanzania ; M : Algeria 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 1 080 tonnes 9 . Number of lots : three (lot K : 625 tonnes ; lot L : 230 tonnes ; lot M : 225 tonnes) 10. Packaging and marking f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.B (2), IA (2) (3) and I.B (3)) Markings in English (lot L) and French (lots K and M) Supplementary markings 'Expiry date . . (lot L) ; 'Date d'expiration : . . (lots K and M) 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot K : Nouakchott ; lot L : Dar es Salaam ; lot M : Alger 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 3  2. 4. 1995 18 . Deadline for the supply : 30 . 4. 1995 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 27. 2. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13. 3 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 4. 1995 (c) deadline for the supply : 14. 5. 1995 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã 1 attention Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 7. 2. 1995, fixed by Commission Regulation (EC) No 188/95 (OJ No L 24, 1 . 2. 1995, p. 75) No L 32/12 Official Journal of the European Communities 11 . 2. 95 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . Lot A : Radiation certificate must be issued by official authorities and be legalized for the following country : Sudan. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1995, p. 1 ), shall not apply to this amount. 0 Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33 . (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate. I7) Notwithstanding OJ No C 114, point I.B (3) (c) is replaced by the following : 'the words "European Community"'. (8) Lot B : the bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm ; thickness : 22 mm),  a bottom deck consisting of three planks (width : 1 00 mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film of a thickness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 1 5 mm with plastic buckles . The bags are further protected by board or wood placed between the bags and straps. (9) For lots B, C and D, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. No L 32/ 1311 . 2. 95 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  T1APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  BILAGA II  LUTE II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Parti ErÃ ¤ Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Total Kvantitet (ton) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Delkvantitet (ton) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Aktion nr Toimi N:o PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino BestÃ ¤mmelseland MÃ ¤Ã ¤rÃ ¤maa Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli A 821 Al 250 736/94 Sudan English I A2 571 1128/94 Sudan English B 744 Bl 644 996/94 Eritrea English B2 100 1103/94 Bhutan English C 1 138 Cl 30 998/94 Bolivia EspaÃ ±ol C2 182 999/94 Guyana English C3 280 1130/94 Guyana English C4 575 1000/94 Cabo Verde PortuguÃ ªs I C5 71 1104/94 Cabo Verde PortuguÃ ªs D 512 D1 123 997/94 Botswana English D2 289 1001 /94 Tchad FranÃ §ais I D3 100 1102/94 Benin FranÃ §ais E 922 El 115 1105/94 Niger FranÃ §ais I E2 331 1106/94 Niger FranÃ §ais I E3 476 1131 /94 Niger FranÃ §ais F 1 000 1129/94 Guatemala EspaÃ ±ol